internal_revenue_service index nos number release date cc ebeo 4-plr-103847-99 date company companies date a date b policy fund insurance_company trust trustee dear this is in response to your ruling_request dated date requesting rulings with respect to the transfer of assets held in fund which provides post- retirement life_insurance benefits for active and retired employees of company to trust facts company is the common parent of a group of affiliated corporations companies that file a consolidated federal_income_tax return under sec_1501 companies file their tax_return on the basis of a december fiscal_year and use the accrual_method of accounting companies maintain group_life_insurance policies for their qualifying employees and retirees through insurance_company including policy under the agreement between companies and insurance_company each employer pays an advance premium monthly to insurance_company to cover the full cost of basic insurance coverage for its employees insurance_company accumulates these advance premiums in fund a retired_lives_reserve it maintains for the companies and credits fund with interest companies have the right to have any amount in the reserve applied against their future years’ benefit costs or insurance premiums the insurance agreement provides that in the event of discontinuance of policy by the employer or insurance_company for any reason other than replacement by one or more group policies underwritten by insurance_company the insurance program shall be immediately discontinued and no further premiums_paid in the event of discontinuance of the insurance program insurance_company must use any remaining balance standing to the credit of fund to continue insurance if any on retired employees covered under policy for as long as fund is sufficient to do so if no insurance is in force for retired employees under policy any balance remaining in fund is to be applied in a manner designated by company to pay premiums for other insurance_company_group insurance policies covering active or retired employees of companies if no such policies are in force the balance of fund upon six months advance written notice from company is to be transferred to a trustee or another insurance_company and used for the sole benefit of active or retired employees of company company established trust effective on date a as a funding vehicle for benefits under its employee benefit plans trust has received a determination_letter from the service to the effect that it is a voluntary employees_beneficiary_association veba exempt from federal_income_tax under sec_501 as an organization described in sec_501 under the terms of trust all contributions and commitments to fund trust are irrevocable when made for the fiscal_year ending date b companies propose to amend the agreement with insurance_company to transfer all the moneys held in fund to the trustee of trust the amendment would prohibit transfer of any fund amounts to any of the companies the trust documents will be amended to include life_insurance for retirees as a function of the trust all amounts transferred to trust from fund will be credited to a separate_account for post-retirement life_insurance benefits and used exclusively for the payment of post-retirement life_insurance benefits rulings requested you have requested the following rulings the transfer of amounts in fund from insurance_company to trust will not result in any portion of fund reverting to the benefit of companies under sec_4976 the transfer of amounts in fund from insurance_company to trust will not result in the realization or recognition of gross_income or gain to the companies under sec_61 law and analysis sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived including income from life_insurance and endowment contracts sec_419 a of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund if they would otherwise be deductible shall be deductible subject_to limitations under sec_419 for the taxable_year in which paid sec_419 of the code defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include to the extent provided in regulations any account held for an employer by any person paragraph c of regulation sec_1_419-1t q a-3 states that a retired_lives_reserve maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 defines the term disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer revrul_69_382 1969_2_cb_28 holds in part that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees were deductible in full even though a portion of the premium was credited to a retired_lives_reserve if the balance in the reserve was held by the insurance_company solely for the purpose of providing insurance coverage on active and retired lives so long as any active or retired employees remained alive and the amount added to the retired_lives_reserve was not greater than an amount that would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved further the ruling holds in pertinent part that these conclusions would be applicable to taxable years ending after date provided that the employer policyholder promptly amended the contract to provide that it did not retain any right to recapture any portion of the reserve so long as any active or retired employee remains alive in revrul_73_599 1973_2_cb_40 the issue was whether the balance in a retired_lives_reserve had to be included in the gross_income of the employer in the taxable_year in which the employer terminated the insurance_contract at the time it terminated the insurance_contract the employer directed that the insurance carrier should transfer the balance in the retired_lives_reserve to a_trust qualified as a veba under sec_501 the employer had deducted the premiums_paid into the retired_lives_reserve during the years when it was maintaining the insurance_contract for the benefit of its employees the insurance_contract provided that upon cancellation or other termination of the contract any balance in the retired_lives_reserve could be distributed to the employer as a dividend or at the employer’s opition transferred to a_trust qualified under sec_501 for the purpose of providing insurance coverage for retired employees under these facts the ruling holds that the balance in the retired_lives_reserve was includable in the employer’s gross_income under sec_61 in the year of the transfer the ruling states that because the insurance_contract gave the employer a fixed_right to receive the balance in the retired_lives_reserve in the year in which it terminated its coverage under the policy that balance was includable in the employer’s gross_income for the year of the termination notwithstanding the fact that the employer directed the insurance_company to transfer the money to a sec_501 trust similarly in revrul_77_92 1977_1_cb_41 a corporate employer with a group term_insurance program that included a retired_lives_reserve had the option to discontinue the insurance coverage and to direct the insurance carrier to use the amount in the retired_lives_reserve either to pay premiums for insurance on the lives of retired employees or to pay a dividend to the employer the employer terminated the insurance_contract and directed the insurance carrier to transfer the balance in the retired_lives_reserve to another insurance_company to purchase insurance for retired employees the ruling states that the facts presented are in substance the same as those contained in revrul_73_599 except that the right reserved to the employer in revrul_77_92 to transfer the funds remaining in the retired_lives_reserve consisted of the right to direct payment of those funds to another insurance_company rather than to a_trust that qualified for exemption under sec_501 however this difference was not consided material because the taxpayer’s right of control_over the retired_lives_reserve was substantially the same in both cases accordingly the ruling concludes that the same federal_income_tax rules apply to the transfers in the two cases fund is a retired_lives_reserve established to provide group_life_insurance to retirees of companies companies have the right to have any amount in the reserve applied against their future years’ benefit costs or insurance premiums consequently fund is a welfare_benefit_fund under sec_419 of the code all amounts transferred to trust from fund will be credited to a separate_account for post-retirement life_insurance benefits and used exclusively for the payment of post- retirement life_insurance benefits that distinguishes this case from the situation considered in revenue rulings and and preserves the integrity of fund as a retirement funding account after the transfer of assets from fund to trust the use of transferred assets is consistent with the purpose for which employer contributions to fund were made and deducted therefore the transaction will not result in the inclusion of amounts so paid in company's gross_income also as there is no reversion of funds to or for the benefit of company the transaction will not result in a disqualified_benefit and the imposition of tax on company under sec_4976 of the code conclusion the transfer of amounts in fund from insurance_company to trust will not result in any portion of fund reverting to the benefit of companies under sec_4976 the transfer of amounts in fund from insurance_company to trust will not result in the realization or recognition of gross_income or gain to companies under sec_61 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code moreover if fund or trust is amended this ruling may not remain in effect sincerely mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
